By Judge Jonathan C. Thacher
This matter last came before the Court on July 23, 1999, on Plaintiffs Motion to Dismiss Appeal and Motion to Enforce Judgment, hi his motion, Plaintiff argues that Defendant’s Notice of Appeal to the Supreme Court of Virginia was filed one day beyond the thirty-day appeal period, as stated in Rule 5A:6 of the Rules of the Supreme Court of Virginia. Upon conclusion of the May 18,1999, trial, judgment was entered in favor of the Plaintiff, and said judgment was dated and signed by the Court on May 18, 1999. Defendant’s Notice of Appeal to the Supreme Court was filed on June 18, 1999. According to this Court’s calculation, said Notice of Appeal was filed on the thirty-first day, one day beyond the time limit specified in Rule 5A:6.
However, pursuant to Rule 1:1 of the Rules of the Supreme Court of Virginia, this Court no longer has jurisdiction to rule on Plaintiffs motion. Rule 1:1 states that after the expiration of twenty-one days from the entry of judgment, the court rendering a judgment loses jurisdiction of the case, and absent a perfected appeal, the judgment is final and conclusive upon all courts. See also Rook v. Rook, 233 Va. 92 (1987) citing Hirschkop v. Commonwealth, 209 Va. 678, 679-80, 166 S.E.2d 322, 323-24, cert. denied, 396 U.S. 845 (1969); Martin Thomas Smith v. Commonwealth, 207 Va. 459, 465-67, 150 S.E.2d 545, 549-50 (1966); John Lewis Smith v. Commonwealth, 195 Va. 297, 301, 77 S.E.2d 860, 862 (1953). Judgment was entered by the Court in this case on May 18,1999. Thus, on June 8,1999, this Court lost jurisdiction to rule on matters in this case.
*376Given this Court’s inability to rule on whether Defendant’s Notice of Appeal to the Supreme Court of Virginia should be dismissed, if the Plaintiff wishes to pursue this motion, he must file and pursue said motion with the Supreme Court of Virginia.